DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “far end boundary value”; however, there is no antecedent basis for this claim. Thus the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of examination, claim 8 is interpreted to depend from claim 3.

Claim 11 recites “a second speed”; however, no second speed is disclosed in claim 12 or the claim from which it depends. Thus the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the purpose of examination, claim 11 is interpreted to depend from claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimoto (JP 2005-351959 A).

With respect to claims 1, 9, 12 and 13, Yoshimoto discloses a projection apparatus and an auto focusing method (see fig.1 ), comprising: a light valve (36 RGB) adapted to form an image beam; a lens module (comprised by 3Aa and 3Ab) adapted to project the image beam onto a display surface (see 130 in fig.1); a distance measuring module (see 62 in fig.2) adapted to detect a distance between the lens module and the display surface (130A) to obtain a first distance value (see Dp; also see para.[0039]: “ Therefore, the distance measuring IC 62 can calculate the projection distance Dp from the projector 1 to the projection surface 130A of the screen 130 by the triangulation method based on the magnitude of the light reception detection distance D.”); a lens position detection module (see fig.2, 68 ) adapted to detect a position of the lens module (see the position of 3Ab: and para.[0042]: “The PROM 68 stores in advance an autofocus control program and data that associates the relationship between the projection distance Dp and the optical axis direction position (focus position) of the focus lens 3Ab (see FIG. 1).”) to obtain a second distance value (see focus position of the focus lens 3ab); and a processor (64 in fig.2) electrically connected to the distance measuring module (see 62 in fig.2) and the lens position detection module (see fig.2, 68), wherein the processor (see 64 in fig.2) receives the first distance value from the distance measuring module (Dp), receives the second distance value from the lens position detection module (see para.[0042]: “The CPU 64 compares the calculated projection distance Dp with data stored in the PROM 68 to determine a focus movement amount for obtaining an optimum focus position, and uses this as a movement amount signal via the I / O 66 to drive the motor driver 63. Send to. The motor driver 63 controls the focus / zoom motor 5 based on the input movement amount signal to move the focus lens 3Ab to the optimum focus position.”), and obtains an effective focus range according to the second distance value (defined by Dp’ and Dfb’ wherein Dp’ is in accordance with the detected focused position see para.[0051]: “refers to the detected focus position by referring to the projection distance Dp ′ at the time of the immediately preceding AF operation in the data in the PROM 68.”), wherein when the processor determines that the first distance value (see Dp) is outside the effective focus range Dp is zero).

With respect to claims 2 and 10, Yoshimoto discloses the projection apparatus according to claim 2 and the auto focusing method according to claim 9, and wherein when the processor determines that the first distance values is within the effective range, the processor does not drive the lens module (where Dp is in accord with Dp’ the projection system is in focus and thus the lens is not driven: [0057]: “The operator confirms the image after AF on the screen (step ST4), and if it is in focus, gives an OK instruction to the main body control board 7 and ends the process without calibration.” ).


Allowable Subject Matter
Claims 3-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose the limitations of claims 3 and 14, wherein the claims 1 and 9, wherein the effective focus range is an effective focus value, a far end boundary value and a near end boundary value, wherein the far end boundary value and the near end boundary value are defined according to the effective focus value.
Claims 4-7 and 15-18 inherit the deficiencies of claims 3 and 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882